PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/336,178
Filing Date: 27 Oct 2016
Appellant(s): Sakellarides et al.



__________________
Keunsuk P. Chang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections – 35 USC § 103
       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

          Claims 1, 6 – 9, 12 – 14, 16 – 17, 29 – 30, 35 – 36 and 38 – 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakellarides et al (U.S. Patent Application Publication No. 2013/0011631 A1) in view of Bria et al (U.S. Patent No. 5,882,747) and Tate (JP 2002-321277 A).
          With regard to Claim 1, Sakellarides et al disclose a balloon (paragraph 0020) comprising a laminate (paragraph 0027) that is flexible (paragraph 0019) comprising a first layer ‘B’ and second and third layers ‘A’ and ‘C’ (paragraph 0046); the first layer is between the second and third layers (paragraph 0047); first layer B comprises a blend combination of polyethylene terephthalate and polybutene terephthalate (paragraph 0014) and the polyethylene terephthalate is crystalline (paragraph 0021); a formability enhancer having a melting point of less than about 
         Bria et al teach a balloon having a gas lighter than air for the purpose of obtaining a balloon that floats (column 3, lines 18 – 23) and a graphic design printed onto an exterior surface for the purpose of providing representations of famous characters (column 5, lines 1 – 5).
         It therefore would have been obvious for one of ordinary skill in the art to provide for a gas lighter than air in order to obtain a balloon that floats and a graphic design printed onto a surface of the metallic barrier layer in order to obtain representations of famous characters as taught by Bria et al.
        Tate teaches a film (paragraph 0001) comprising 50 wt% polyethylene terephthalate and 50 wt% polybutylene terephthalate (paragraph 0017) for the purpose of providing a film having high flexibility (ductility; paragraph 0001).
         It therefore would have been obvious for one of ordinary skill in the art to provide for 50 wt% polyethylene terephthalate and 50 wt% polybutylene terephthalate in order to obtain high flexibility as taught by Tate. An MD and a TD Young’s Modulus of at least 10% lower than the layer in the absence of the formability enhancer would therefore be obtained.
       With regard to Claims 6 – 9, an MD and a TD Young’s Modulus of at least 50% lower than the layer in the absence of the formability enhancer would therefore be obtained.

           With regard to Claim 13, an additional layer is disclosed between the first and second layers (paragraph 0046). Sakellarides et al do not disclose a layer that is a barrier layer. However, the disclosed film is intended to have barrier properties (paragraph 0027) and Sakellarides et al teach that BOPET provides barrier properties (paragraph 0005). It would have been obvious for one of ordinary skill in the art to provide for an additional layer, therefore a fifth layer, comprising BOPET, as the disclosed film is intended to have barrier properties and Sakellarides et al teach that BOPET provides barrier properties.
          With regard to Claim 14, the metallic barrier layer comprises iron (paragraph 0055 of Sakellarides et al).
         With regard to Claim 16, the claimed oxygen transmission is disclosed (paragraph 0060 of Sakellarides et al).
         With regard to Claim 17, the thickness of the second and third layers is between 0.2 to 5 pm (paragraph 0047 of Sakellarides et al) and the thickness of the metal is between 30 and 60 nm (paragraph 0055 of Sakellarides et al) and the thickness of the first layer is between 12 and 23 m (paragraph 0031 of Sakellarides et al).
        With regard to Claim 38, Sakellarides et al disclose coating, for any purpose (paragraph 0054) and Bria et al teach coating with polyvinyl alcohol (column 3, lines 45 – 55).
.

        Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sakellarides et al (U.S. Patent Application Publication No. 2013/0011631 A1) in view of Bria et al (U.S. Patent No. 5,882,747) and Tate (JP 2002 – 321277 A) and further in view of Chicarella et al (U.S. Patent Application Publication No. 2009/0022919 A1).
        Sakellarides et al, Bria et al and Tate disclose a balloon comprising polyester as discussed above. Sakellarides et al, Bria et al and Tate fail to disclose a sealant layer comprising low density polyethylene.
          Chicarella et al teach a balloon (paragraph 0011) comprising a sealant layer that is low density polyethylene (paragraph 0012) for the purpose of obtaining a balloon having long life (paragraph 0011).
         It therefore would have been obvious for one of ordinary skill in the art to provide for a sealant layer comprising low density polyethylene in order to obtain a balloon having long life as taught by Chicarella et al.

          Claims 53 – 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Sakellarides et al (U.S. Patent Application Publication No. 2013/0011631 A1) in view of Bria et al (U.S. Patent No. 5,882,747) and Tate (JP 2002 – 321277 A) and further in view of Anderson (U.S. Patent Application Publication No. 2008/0026667 A1).
Sakellarides et al, Bria et al and Tate disclose a balloon comprising polyester as discussed above. The polyester is alternatively a blend combination of polyethylene terephthalate and a polyester copolymer (paragraph 0014). Sakellarides et al, Bria et al and Tate fail to disclose a formability enhancer that is copolyester elastomer.
           Anderson teaches a balloon (paragraph 0003) comprising a polyester copolymer that is a Hytrel elastomer (paragraph 0015) for the purpose of obtaining flotation in excess of twenty days (paragraph 0007).
            It therefore would have been obvious for one of ordinary skill in the art to provide for a copolyester elastomer, therefore a formability enhancer that is copolyester elastomer, in order to obtain flotation in excess of twenty days as taught by Anderson.

(2) Response to Argument
Appellant argues that:
(1) Tate cannot be combined with Sakellarides et al because Tate is not heat adhesive below 150 degrees Celsius, and heat sealability is important in balloons.
(2) Tate cannot be combined with Sakellarides et al because Tate does not teach a balloon, and the teaching in paragraph 0003 of Tate of use in ‘industrial applications such as packaging materials’ means that the industrial applications are packaging applications only.
(3) The percent reduction in composite modulus obtained by using 50 wt% formability enhancer, compared to using 10 wt% formability enhancer, is an unexpected result disclosed in Table 1A of the specification, and is not disclosed by Sakellarides et al and Tate because Tate cannot be combined with Sakellarides et al.


With regard to argument (2), the phrase ‘industrial applications such as packaging materials’ is not limited to applications that are packaging applications, because the phrase ‘such as’ means that other industrial applications are not excluded. Also, Tate is cited only for the teaching of a combination of polyethylene terephthalate and polybutene terephthalate, which is already disclosed by Sakellarides et al, and motivation is provided by Tate as to why 50 wt% polybutene terephthalate would be beneficial to one of ordinary skill in the art.
With regard to argument (3), as stated above, Sakellarides et al and Tate are properly combinable. Furthermore, because 50 wt% polybutene terephthalate is taught by Tate, and polybutene terephthalate is the claimed formability enhancer, the percent reduction in composite modulus obtained by using 50 wt% formability enhancer, which is the unexpected result disclosed in Table 1A of the specification, is taught by Sakellarides et al and Tate.



Respectfully submitted,
/MARC A PATTERSON/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782 
                                                                                                                                                                                                        /CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.